Citation Nr: 0609873	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to March 3, 2003 for 
the grant of a 70 percent rating for service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty in the Army from October 
1966 to October 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO in Buffalo, 
New York that, in pertinent part, granted a 70 percent rating 
for PTSD, effective March 3, 2003; the veteran appealed for 
an earlier effective date.  


FINDINGS OF FACT

1.  On March 3, 2003, the RO received a claim from the 
veteran for an increase in a 50 percent rating for PTSD.  

2.  It is not factually ascertainable that PTSD impairment 
increased on any date within the year preceding the March 3, 
2003 claim for increased rating.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 3, 
2003, for an increased 70 percent rating for PTSD, are not 
met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Dingess, supra; Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Consequently, the Board concludes that any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Mayfield, supra; ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in a letter dated in December 2003, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for an earlier 
effective date, as well as what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence that pertains to 
the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as an April 
2004 Statement of the Case (SOC).  These documents provided 
them with notice of the law and governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post-service medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Analysis

The veteran contends that an earlier effective date should be 
assigned for the award of a 70 percent rating for PTSD.  In 
this regard, the Board notes that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim for increase, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2005); 
Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 
Vet. App. (1997); VAOPGCPREC 12-98.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

PTSD is rated 50 percent when it results in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  PTSD is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).

For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2005); VAOPGCPREC 10-95.

On January 14, 2002, the RO received the veteran's claim for 
service connection for PTSD.  

Medical records from a Vet Center reflect that the veteran 
has received individual and group therapy for PTSD since 
February 2002.  Records dated in the first half of 2002 
generally reflect that the veteran complained of nightmares, 
anxiety, irritability, and depression.

An April 2002 VA outpatient treatment record reflects that 
the veteran was diagnosed with depression, not otherwise 
specified (NOS), alcohol abuse, and rule out PTSD.  The GAF 
was 47.  In May 2002, the veteran reported that he was less 
irritable since taking Sertraline.  His speech was clear, 
relevant, and goal directed.  His mood was anxious, and 
affect was congruent.  There was no evidence of abnormalities 
of thought content or thought processing.  He denied 
homicidal or suicidal ideation.  His insight into his mental 
health was superficial and his judgment was good.  The Axis I 
diagnosis was depression, NOS.

A June 2002 social survey from a Vet Center reflects that the 
veteran denied prior psychiatric treatment, stating that he 
previously kept everything inside.  He said that his symptoms 
had increased in the past few months.  He gave a history of 
heavy drinking, but said he had decreased his drinking in the 
past couple of months.  He was currently living with his 
girlfriend.  He said he generally worked two jobs at a time 
because it helped him to cope.  He remembered at least two or 
three nightmares per month, and probably had many more based 
on what his girlfriend told him.  He said he slept four or 
five hours per night, and woke two or three times per night.  
He also complained of intrusive thoughts, hypervigilance, 
anger, and an inability to feel close to others.  He reported 
panic attacks once per month.  On mental status examination, 
he was oriented in all spheres, and his memory for long-term 
events was within normal limits.  His attention and 
concentration were extremely poor, he demonstrated very 
concrete thinking, and he had poor insight.  The Axis I 
diagnoses were PTSD with depressive features, panic disorder 
without agoraphobia secondary to PTSD, and alcohol abuse/rule 
out dependence.  The current GAF was 48.

The examiner opined that the veteran had PTSD since Vietnam, 
and had functioned by becoming a workaholic and trying to 
keep his mind busy at all times.  He was reasonably 
successful at keeping his PTSD symptoms on the back burner 
until the last year or so.  He opined that the veteran's age 
and medical problems had slowed him down, and his symptoms 
were exacerbated.

An individual therapy note dated in early August 2002 from 
the same Vet Center psychologist reflects that he opined that 
although the veteran was employed, his PTSD was severe and 
reaching a level that would render him unemployable.

At a VA psychological compensation and pension examination 
dated in late August 2002, the veteran denied a history of 
inpatient psychiatric hospitalization.  He reported that his 
PTSD group sessions were a lifesaver.  He reported that he 
had been steadily employed, and at times worked multiple jobs 
to support his partners and children.  Currently he worked 
two jobs.  His primary job was driving a truck and delivering 
tires, and he worked in a florist shop on the weekends.  He 
reported a number of significant relationships with women 
over the years, but never felt he loved any of the women 
enough to marry them.  He said he had either seven or eight 
children, and four grandchildren.  He said he regretted not 
being more loving toward his children.  He had been with his 
current partner for four years, and they slept in separate 
rooms because of his PTSD symptoms.  

On mental status examination, the veteran was anxious, tense, 
and cooperative.  His speech was somewhat pressured, and he 
seemed sad when talking about his Vietnam experiences.  There 
was no impairment in thought processes or communication, eye 
contact was good, and hygiene was good.  He denied suicidal 
or homicidal ideation.  Sleep was poor, and he slept only 
three to four hours per night.  He had depressive symptoms 
due to the stress of having PTSD.  He complained of intrusive 
memories, frequent flashbacks, and nightmares of his Vietnam 
experiences, and reported hypervigilance.  He reported that 
his flashbacks triggered panic attacks.  His concentration 
was suffering as he had more PTSD symptoms, and his employer 
had noticed a decline in his performance.  He said he 
frequently got lost while making deliveries.  He had very 
poor interpersonal relationships. 

The examiner opined that the veteran had the full spectrum of 
PTSD symptoms, and as he had aged, he was less able to hold 
these symptoms at bay and they had increased in the past four 
to five years.  He felt he was on the edge of losing it and 
no longer being able to function.  The Axis I diagnosis was 
chronic, severe PTSD.  The GAF was 45 currently, and 60 in 
the past year.

At a September 2002 VA psychiatric compensation and pension 
examination, the veteran reported that he was employed, 
divorced, and the father of seven children.  The veteran was 
currently living with a woman.  He said his mood limited his 
ability to socialize.  He reported that he was employed at 
Kodak in the 1970s until he was laid off.  From about 1974 to 
1986 he worked two jobs every day, performing automobile 
repair.  For the next six years he worked at RG&E in the 
service capacity department, until he was laid off.  He 
subsequently worked as a manager distributing work details, 
and currently worked driving a truck, delivering tires.

On examination, he was clean-shaven, well-groomed, and 
appropriately attired for the weather conditions.  He was 
alert, oriented, and fully cooperative.  He reported frequent 
bouts of depression, anger, and confusion, which were often 
related to his experiences in Vietnam.  The examiner noted 
that the veteran's primary support system was his family, his 
PTSD support group, and his significant other.  His social 
environment was extremely limited, and he had no hobbies.  
The examiner opined that the veteran's industrial impairment 
was severe, as he had significant PTSD issues that hampered 
his ability to focus, concentrate, and/or be operational in 
the detail required in the labor market.  His social 
impairment was moderate to severe.

In a November 2002 rating decision, the RO granted service 
connection and a 50 percent rating for PTSD, effective 
January 14, 2002.  The veteran was notified of this decision 
in November 2002 and he did not appeal.

Vet Center treatment records from July 2002 to April 2003 
reflect that the veteran complained of anger, depression, 
panic attacks, and anxiety.  A January 22, 2003 group therapy 
note reflects that the veteran complained of anger, rage, 
depression, anxiety and panic attacks.  He said his 
medication helped somewhat, but it was harder and harder for 
him to function at his job.  He said he easily became 
detached, and was confused at times.  He said he had little 
energy and had to force himself to do his job each day.  A 
March 10, 2003 group therapy note reflects that the veteran 
reported an increase in PTSD symptoms related to the Iraq 
crisis.  He reported less tolerance, and seemed more anxious 
and angry.  He said his sleep was worse.  He said that every 
day he forced himself to get through the day with the least 
amount of conflicts and contacts with other people.  He said 
he was starting to feel overwhelmed with anxiety and 
depression.

On March 3, 2003, the RO received the veteran's claim for an 
increased rating for PTSD.  He did not express disagreement 
with the November 2002 rating decision.  He contended that 
this disorder had worsened in the past 11 months.

A June 2003 VA outpatient treatment record reflects that 
there were no abnormalities of thought content or thought 
processing.  He denied suicidal or homicidal ideation.  His 
insight into his mental health was superficial, and his 
judgment was good.  The Axis I diagnosis was depression NOS 
(provisional), and rule out PTSD.  The GAF was 55.

At an August 2003 VA compensation and pension examination, 
the veteran reported a continuing deterioration in his 
occupational and social functional ability since his last 
evaluation.  He reported increased problems with 
concentration and memory, saying that two or three times per 
day he found himself going the wrong way while driving his 
truck at work.  He also reported an increase in episodes of 
anger and rage during interactions with fellow employees.  He 
said he had been struggling to manage the demands of his job.  
He also reported that he was increasingly withdrawing from 
his girlfriend, and he did not mingle at family functions as 
he used to.  He continued to report sleep problems and 
checking behaviors at night around the outside of his home.  
He reported a decreased appetite and an increase in panic.  
He reported panic episodes every day.  He denied suicidal 
ideation.  The examiner noted that the veteran reported 
experiencing daily panic attacks, difficulty maintaining work 
and social relationships, and an inability to adapt to 
stressful situations at work involving other employees.  He 
said he functioned in the past by working two jobs and 
attempting not to think about his Vietnam experiences.  The 
examiner opined that with increasing age and coexisting 
physical problems, his PTSD had been exacerbated to the point 
where both his social and occupational functioning were 
severely impaired.  Currently he was barely able to manage 
the demands of his job and was in danger of violent 
outbursts.  She recommended that the veteran be evaluated for 
inpatient treatment.  The Axis I diagnosis was chronic, 
severe PTSD.  The GAF was 41.

In a September 2003 rating decision, the RO granted a 70 
percent rating for PTSD, effective March 3, 2003.

By a statement dated in September 2003, the veteran contended 
that an effective date of January 2002 should be assigned for 
the grant of a 70 percent rating.

During the year prior to the March 3, 2003 claim, the 
objective symptomatology described does not more nearly 
approximate the criteria for a 70 percent evaluation under 
Diagnostic Code 9411.  During this period, the evidence 
reflects none of the symptoms contained in the 70 percent 
criteria.  The veteran has been employed by the same company 
for years, thus difficulty in adapting to stressful 
circumstances (including work or a worklike setting) is not 
shown.  While the evidence does indicate some social 
impairment, the veteran has been living with his girlfriend 
for years.  In any event, social impairment may not be the 
sole basis for awarding an increased rating.  

The medical evidence shows no earlier date (within the year 
preceding the March 3, 2003 increased rating claim) of 
increased PTSD disability above the 50 percent level.  
Accordingly, there is no basis for an effective date earlier 
than March 3, 2003 for an increased 70 percent rating for 
PTSD.

As the preponderance of the evidence is against the claim for 
an effective date earlier than March 3, 2003 for an increased 
70 percent rating for PTSD, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An effective date earlier than March 3, 2003 for an increased 
70 percent rating for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


